Citation Nr: 1100487	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable initial disability rating for left 
ear hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from February 1978 
to April 1978 and on active duty from March 1981 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for left ear hearing 
loss, assigning a noncompensable evaluation effective January 8, 
2008, and tinnitus, assigning a 10 percent evaluation effective 
January 8, 2008; and denied service connection for right ear 
hearing loss.  In September 2008, the Veteran submitted a notice 
of disagreement for the issue of left ear hearing loss and 
subsequently perfected his appeal in January 2009.

While the Veteran did request a Travel Board hearing on his 
January 2009 VA Form 9, in a subsequent communication received in 
July 2010, he withdrew his request for a Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

The Veteran was examined for his hearing loss disability in 
June 2008 and August 2009.  However, neither of the examiners 
noted or discussed any of the functional effects caused by the 
Veteran's left ear hearing loss, in accordance with Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board is 
of the opinion that the case must be remanded for a new VA 
audiological examination that fully describes any functional 
effects of the Veteran's hearing disability.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
any updated VA treatment records from the 
Milwaukee VA Medical Center dated from 
April 2008 to the present

2.  Schedule the Veteran for a VA 
compensation examination in order to 
determine the severity of his left ear 
hearing loss.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination report 
must reflect that such a review was 
conducted.  All indicated studies should be 
obtained.  The examiner must fully describe 
the functional effects caused by the hearing 
disability in the examination report.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to a compensable initial 
rating for left ear hearing loss should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).


